Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 5, 7-9 have been amended. Claims 2, 10 and 13 have been canceled.
Claims 1, 3-9, 11, 12 and 14-15 are allowed.
Allowable Subject Matter
Claims 1, 3-9, 11, 12 and 14-15 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
        Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations        
       of  “the dispatching module dispatches an executable application to at least one other client entity by way of said at least one instant-communication channel established between the client entities of said plurality for execution of an instant-communication application, said dispatching being performed while said instant-communication application is running and via file sharing within the framework of the instant-communication application;” and “in which the cooperation between the application in the course of execution on the client entity and that in the course of execution on the at least one other client entity is performed by means of messages relating to the application and transmitted while said instant-communication application is running by way of said at least one instant-communication channel established for execution of said instant-communication application, wherein messages relating to the application in the course of execution and messages relating to the instant-communication application are transmitted on said at-least one instant-communication channel and messages relating to the application are solely destined for the application concerned.” The same reasoning applies to independent claims 5, 7, 8 and 9 mutatis mutandis. 
3, 4, 11, 12, 14 and 15 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R LAZARO/Primary Examiner, Art Unit 2455